In the Supreme Court of Georgia



                                    Decided: April 19, 2021


                  S21A0086. SMITH v. THE STATE.


      BOGGS, Justice.

      Appellant     Nakotah      Javez    Smith     challenges      his   2019

convictions for malice murder and other crimes in connection with

the shooting death of his girlfriend, Crystal Vega.1 Appellant does



      1  The shooting occurred on June 15, 2018. On September 14, 2018, a
Floyd County grand jury indicted Appellant for malice murder, felony murder,
family violence aggravated battery, two counts of family violence aggravated
assault, two counts of cruelty to children in the third degree, possession of a
firearm during the commission of a crime, and possession of a firearm by a
convicted felon. At a trial from September 30 to October 2, 2019, the jury found
Appellant guilty of all charges. On October 25, 2019, the trial court sentenced
Appellant to serve life in prison for malice murder, consecutive terms of five
years each for the two firearm possession convictions, and consecutive terms
of 12 months each for the two cruelty to children convictions. The trial court
correctly treated the felony murder verdict as surplusage, see Malcolm v. State,
263 Ga. 369, 372 (434 SE2d 479) (1993), and the court merged the remaining
guilty verdicts. On October 28, 2019, Appellant filed a motion for new trial,
which he amended with new counsel on March 13, 2020. The trial court held a
hearing on May 27, 2020, and denied the motion on June 29, 2020. Appellant
filed a timely notice of appeal, and the case was docketed in this Court for the
term beginning in December 2020 and submitted for decision on the briefs.
not dispute that the evidence presented at trial was legally sufficient

to support his convictions. 2 Instead, he claims that the trial court

erred by admitting hearsay evidence under the residual exception,

OCGA       § 24-8-807,     without      first    explicitly    making       the

determinations required by OCGA § 24-8-807 (1) to (3), and that the

court improperly relied on cases decided under the old Evidence

Code.3 Although the better practice is for trial courts to state on the

record that each requirement of OCGA § 24-8-807 has been met and



      2 This Court no longer routinely reviews sua sponte the sufficiency of the
evidence in direct appeals in non-death penalty murder cases. See Davenport
v. State, 309 Ga. 385, 399 (846 SE2d 83) (2020).
      3 OCGA § 24-8-807 provides in full:

      A statement not specifically covered by any law but having
      equivalent circumstantial guarantees of trustworthiness shall not
      be excluded by the hearsay rule, if the court determines that:
      (1)    The statement is offered as evidence of a material fact;
      (2)    The statement is more probative on the point for which it is
             offered than any other evidence which the proponent can
             procure through reasonable efforts; and
      (3)    The general purposes of the rules of evidence and the
             interests of justice will best be served by admission of the
             statement into evidence.
      However, a statement may not be admitted under this Code section
      unless the proponent of it makes known to the adverse party,
      sufficiently in advance of the trial or hearing to provide the adverse
      party with a fair opportunity to prepare to meet it, the proponent’s
      intention to offer the statement and the particulars of it, including
      the name and address of the declarant.

                                       2
why, we conclude that the trial court did not abuse its discretion in

failing to do so here. See Davenport v. State, 309 Ga. 385, 390 (846

SE2d 83) (2020) (holding that a trial court’s decision to admit

hearsay under the residual exception is reviewed only for abuse of

discretion). And the record does not show that the trial court

improperly relied on cases interpreting the old Evidence Code in

admitting the challenged hearsay evidence. Accordingly, we affirm.

     At the time of the shooting, Appellant and Vega were alone in

their apartment with Vega’s son, J.S., who was two years old, and

Vega and Appellant’s son, D.S., who was not yet one year old.

Appellant asked two neighbors for help getting Vega into his car,

telling them that Vega shot herself. One of the neighbors drove Vega

to the hospital, and although there was room in the car for

Appellant, he did not go. Instead, he went back into his and Vega’s

apartment, grabbed some bags, and walked up the street, telling the

other neighbor to take care of J.S. and D.S. Vega died the next day.

In the hours after the shooting, J.S. repeated over and over to

several witnesses that “Daddy” (meaning Appellant) shot his mother

                                 3
(Vega). According to the medical examiner, Vega, who was right-

handed, died from a single gunshot wound to the left side of her head

that “essentially shattered” the left side of her brain, and the

manner of death was homicide, not suicide.

     Before trial, the State filed a Notice of Intent to Introduce

Evidence Pursuant to OCGA § 24-8-807 of, among other things,

statements by Vega to her sisters and a close friend that Appellant

had committed prior acts of domestic violence against her. The State

asserted in its Notice that it was offering Vega’s statements as

evidence of a material fact, specifically, the relationship between

Appellant and Vega; that the statements were more probative on

that point than any other evidence that the State could procure

through reasonable efforts; and that the general purposes of the

rules of evidence and the interests of justice would be best served by

admitting the statements. See OCGA § 24-8-807 (1) - (3). The State

requested a hearing to determine whether the statements were

admissible. Two weeks later, Appellant filed a Motion in Limine to

exclude, among other things, Vega’s statements about “prior alleged

                                  4
instances of domestic violence” made in conversations with her

sisters and a close friend, as well as in text messages to the friend,

on the ground that the statements were inadmissible hearsay.

     At a pretrial hearing, Appellant argued that in order to admit

a hearsay statement under the residual exception (which he

erroneously referred to as the “necessity exception”), the State had

to show that the statement was “more probative” on an issue “than

any other evidence.” The State responded that it did not have “any

other ways of proving that information,” that is, the information

contained in the hearsay statement. Later, referencing Vega’s

statements to her sisters and close friend about Appellant’s prior

abuse, the court said, “[T]he new [E]vidence [C]ode . . . I think allows

these things.” The State argued:

     [T]he necessity exception was replaced with residual
     hearsay. And I think under residual hearsay these
     statements do come in. It’s kind of what I was saying
     earlier. It goes to prove a material fact . . . and the State
     doesn’t have any other opportunity. Obviously, if [Vega]
     were alive, it would be prior difficulties between the
     parties and certainly relevant in this case.



                                   5
The court reserved ruling on the admissibility of the statements

under OCGA § 24-8-807, telling Appellant to “make your objection

at the time . . . if you believe that evidence is being offered that is

improper.”

     At trial, Appellant raised hearsay objections when the State

asked Vega’s sisters and close friend about Vega’s statements to

them and when the State sought to introduce text messages between

Vega and the friend. The State responded that the evidence was

admissible under the residual exception to the rule against hearsay,

and the court overruled Appellant’s hearsay objections.

     In his brief on appeal, Appellant does not dispute that the State

provided sufficient notice, that Vega’s statements about Appellant’s

prior acts of domestic violence carried sufficient circumstantial

guarantees of trustworthiness, or even that the statements would

have been admissible if the trial court had explicitly made the

determinations required by OCGA § 24-8-807 (1) to (3). He contends

only that the trial court failed to make those determinations on the

record before admitting the statements and improperly relied on

                                  6
cases interpreting the necessity exception contained in the old

Evidence Code. See former OCGA § 24-3-1 (b). These claims lack

merit.

      Appellant cites no authority for the proposition that a trial

court must explicitly determine on the record that each requirement

of OCGA § 24-8-807 has been met before admitting hearsay under

the residual exception. Nothing in the statute itself requires a trial

court to make on-the-record determinations, and the Advisory

Committee Notes to the Federal Rules of Evidence state only that

“[i]n order to establish a well-defined jurisprudence, the special facts

and circumstances which, in the court’s judgment, indicate[] that

the statement has a sufficiently high degree of trustworthiness and

necessity to justify its admission should be stated on the record.”

Fed. R. Evid. 803 (24) advisory comm. notes on 1974 enactment

(emphasis added). 4 The United States Supreme Court has not yet


      4In 1997, the residual exceptions contained in Federal Rules of Evidence
803 (24) and 804 (b) (5) were consolidated as Rule 807. See Fed. R. Evid. 807
advisory comm. notes on 1997 amendments. The Advisory Committee Notes to
the Federal Rules of Evidence are highly persuasive in interpreting provisions

                                      7
addressed this issue in interpreting the federal rules, but in 1985,

the United States Court of Appeals for the Eleventh Circuit held

that a trial court properly admitted hearsay evidence under what is

now Federal Rule of Evidence 807, even though the trial court did

not explain why the general purposes of the rules of evidence and

the interests of justice would best be served by admitting the

hearsay. See Branca ex rel. Branca v. Security Benefit Life Ins. Co.,

773 F2d 1158, 1161 (11th Cir. 1985), modified on other grounds by

789 F2d 1511 (11th Cir. 1986). 5 Thus, Appellant’s claim that the

trial court abused its discretion in admitting the hearsay evidence

based on the absence of explicit determinations lacks merit. See

Kemp v. State, 303 Ga. 385, 393 (810 SE2d 515) (2018) (affirming

trial court’s admission of hearsay statements under OCGA § 24-8-


of Georgia’s current Evidence Code such as OCGA § 24-8-807 that are
materially identical to provisions of the Federal Rules of Evidence that were in
effect when the current Evidence Code was adopted. See State v. Almanza, 304
Ga. 553, 556, 559 n.6 (820 SE2d 1) (2018).
       5 See also 30B Jeffrey Bellin, Fed. Prac. & Proc. Evid. § 7068 (2020 ed.)

(Wright & Miller) (noting that “the requirement of findings did not make it into
the actual text of the residual exception” and that “[o]nly the Ninth Circuit
seems to specifically require findings,” but “[t]hat said, specific findings on
each of the rule’s criteria will strengthen a district court’s ruling against
appellate challenge”).
                                       8
801 (d) (2) (E) even though “the trial court did not make any express

factual findings,” because “we can infer from its denial of the

[defendants’] motions [in limine to exclude the statements] that it

implicitly found that [they] were made in the course of and in

furtherance of a conspiracy”).

     Moreover, Appellant’s claim that the trial court improperly

relied on cases decided under the old Evidence Code is unsupported

by the record. In his brief on appeal, Appellant asserts that at the

pretrial hearing, “the State presented as authority and [the trial

court’s] ruling was limited to Clark v. State, 271 Ga. 6 [(515 SE2d

155)] (1999), and McWilliams v. State, 271 Ga. 655 [(521 SE2d 824)]

(1999).” However, the transcript of the hearing shows that it was

Appellant, not the State, who repeatedly referred to the “necessity

exception” and brought up Clark and McWilliams. The court

responded, “How does the new [E]vidence Code affect those cases?

. . . [T]he new [E]vidence [C]ode . . . I think allows these things.” The

State then correctly said that “the necessity exception was replaced

with residual hearsay.” Contrary to Appellant’s claim, nothing in the

                                   9
record here suggests that the trial court relied on cases decided

under the old Evidence Code in admitting Vega’s statements –

unlike State v. Holmes, 304 Ga. 524 (820 SE2d 26) (2018), where it

was “clear” that the trial court did not properly apply OCGA § 24-8-

807 in determining whether a hearsay statement was admissible,

because the court’s order on the defendant’s motion for new trial

relied primarily on cases decided under the old Evidence Code. Id.

at 530. Accordingly, we affirm.

     Judgment affirmed. All the Justices concur.




                                  10